Citation Nr: 0712575	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida.  This decision granted service 
connection for bilateral hearing loss; a noncompensable 
evaluation was assigned.  Because the veteran disagrees with 
the assignment of the noncompensable rating, the veteran has 
appealed to the Board for review.  

In January 2007, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As reported above, the veteran was awarded service connection 
for bilateral hearing loss via a rating action of June 2003.  
That action was based on a VA audiological examination of 
March 2003.  Since that time, and during the course of this 
appeal, the veteran has had additional audiological 
examinations.  Of note is an audiological examination that 
appears in the claims folder that suggests that the veteran's 
hearing loss is much, much greater than originally tested.  
That examination is not dated.  

For reference purposes, on the authorized audiological 
evaluation, performed in March 2003, in pure tone thresholds, 
in decibels, were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
70
75
LEFT
20
25
35
35
40

From the evaluation sheet, it is unclear as to what the 
speech recognition ability scores are of both ears.  The 
average pure tone thresholds, in decibels, for the right ear 
was 54 and for the left ear was 31.

Another VA Audiometry Examination was performed in June 2003.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
75
80
80
LEFT
20
25
40
45
75

Speech audiometry revealed speech recognition ability of 88 
percent at 90 dBHL and of 94 percent at 75 dBHL in the left 
ear.  The average pure tone thresholds, in decibels, for four 
tones (1000, 2000, 3000, 4000), for the right ear was 75 and 
for the left ear was 46.  

A third result was provided; however, it was undated although 
the heading of the test does indicate that it came from the 
VA.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
80
-
85
LEFT
25
30
45
45
80

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and 40 percent in the left ear.  The 
average pure tone thresholds, in decibels, for four tones 
(500, 1000, 2000, 4000), for the right ear was 66 and for the 
left ear, for five tones (500, 1000, 2000, 3000, and 4000) 
was 45.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  In this instance and upon first blush, it 
appears to the Board that the 2003 examination is stale.  The 
findings are possibly inconsistent with the other medical 
evidence of record.  The Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  It is the Board's opinion that such an 
examination should be afforded the veteran before an 
appellate decision on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2004 for his bilateral hearing loss, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private or non-VA federal treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records herself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2006).

2.  Only after all of the veteran's 
medical records, if any, have been 
obtained and included in the claims 
folder, the RO should arrange for the 
veteran to be examined by VA audiologist 
in order to determine the extent of the 
veteran's bilateral hearing loss.  The 
claims folder and a copy of this remand 
are to be made available to the examiner 
to review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.

The examiner should provide comments with 
respect to the undated audiological 
examination that was received by the RO 
in January 2007.  This examination 
suggests that the veteran's hearing loss 
is much greater than indicated when the 
veteran was tested in 2003.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



